Abatement Order filed November 16, 2017




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-16-00959-CR
                                 ____________

                          ROBERT HOCKO, Appellant

                                          V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 248th District Court
                             Harris County, Texas
                        Trial Court Cause No. 1486324


                             ABATEMENT ORDER

      The State has filed a motion stating one of the prosecutors in the Harris County
District Attorney’s Office, Vivian King, represented appellant at trial. The State asks
that we appoint a district attorney pro tem.

      The Texas Rules of Appellate Procedure do not expressly authorize us to
appoint counsel. Accordingly, we order the judge of the 248th District Court to
immediately conduct a hearing at which appellant, counsel for appellant, and counsel
for the State shall be present to consider and rule on the State’s request. The judge
shall see that a record of the hearing is made, shall make any findings of fact and
conclusions of law required by Tex. Code Crim. Proc. Ann. art. 2.07, and shall order
the trial clerk to forward a record of the hearing and a supplemental clerk’s record
containing the findings and conclusions. Those records shall be filed with the clerk
of this court by December 18, 2017.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
requested records are filed in this court. The court will also consider an appropriate
motion to reinstate the appeal filed by either party, or the court may reinstate the
appeal on its own motion. It is the responsibility of any party seeking reinstatement
to request a hearing date from the trial court and to schedule a hearing in compliance
with this court’s order. If the parties do not request a hearing, the court coordinator
of the trial court shall set a hearing date and notify the parties of such date.



                                    PER CURIAM




                                            2